Exhibit 4.7 THIS EMPLOYMENT AGREEMENT dated for reference the 6th day of August, 2008 BETWEEN: HELIX BIOPHARMA CORP., a corporation amalgamated under the Canada Business Corporations Act and having its head office at #3 - 305 Industrial Parkway South, Aurora, Ontario L4G 6X7 (the “Company”) AND: JOHN DOCHERTY, Businessman, of 12 Barberry Crescent, Richmond Hill, Ontario L4E (the “Executive”) WHEREAS: A. the Executive was the Vice President of Corporate Development of the Company from June 20, 2002 till November 15, 2007 and has been President of the Company since November 15, 2007; B. the Board of Directors wishes to continue the Executive’s appointment as the President of the Company and the Executive has agreed to accept such appointment; C. The parties wish to enter into an Employment Agreement which reflects the current terms and conditions of the Executive’s office and employment with the Company; THEREFORE in consideration of the recitals, the following covenants and the payment of one dollar made by each party to the other, the receipt and sufficiency of which is acknowledged by each party, the parties agree on the following terms: ARTICLE 1 ENGAGEMENT AND DURATION 1.1Engagement The Company hereby continues the employment of the Executive as the President of the Company and the Executive accepts such employment and agrees to continue to provide services to the Company in such capacity and on the terms and conditions contained in this Agreement. The Executive acknowledges and agrees that the Company shall have the right from time to time during the term of this Agreement to change the title and / or office of the Executive on notice to the Executive, provided that the changed title and / or office is comparable to the Executive’s office at the date hereof. 1.2Term This Agreement and the employment of the Executive pursuant hereto shall continue until terminated by either party pursuant to ARTICLE 7 hereof. ARTICLE 2 DUTIES 2.1Performance of Duties The Executive shall perform such services and duties as are normally provided by a President, or comparable officer position, of a company in a business and of a size similar to the Company’s, and such other services and duties as may reasonably be assigned from time to time by the directors of the Company. 2.2Standard of Care The Executive shall, in exercising his powers and performing his functions, act honestly and in good faith and in the best interests of the Company, shall exercise the care, diligence and skill of a reasonably prudent person to the extent necessary to discharge the responsibilities assigned to the Executive and shall perform faithfully and efficiently such responsibilities. 2.3Hours The Executive shall devote, his full time and attention during normal business hours to the business and affairs of the Company. 2.4Other Boards or Committees The Executive’s performance of reasonable personal, civic or charitable activities or the Executive’s service on any boards or committees of any private or public companies shall not be deemed to interfere with the performance of the Executive’s services and responsibilities to the Company pursuant to this Agreement. The Executive agrees to inform the Board forthwith upon the Executive being appointed to any such board or committee. 2.5Principal Place of Work The Executive shall perform his duties primarily at the Company’s principal Executive offices which are currently located at #3 - 305 Industrial Parkway South, Aurora, Ontario L4G 6X7, or, subject to section 7.1(d), at such other location as shall be approved by the Board. 2.6Reporting The Executive shall report directly to the CEO. 2.7Instructions The Executive will, subject to the terms of this Agreement, comply promptly and faithfully with the Board’s reasonable and lawful instructions, directions, requests, rules and regulations. 2.8Change of Control In the event of a change of control of the Company, the Company shall continue to engage and the Executive shall continue to serve the Company in the same capacity and have the same authority, responsibilities and status as he had as of the date immediately prior to the change of control. Following a change of control, the Executive's services shall be performed at such location as may be mutually agreed upon between the Company and the Executive provided that such location shall be within the York Region or Greater Metropolitan Toronto area, Province of Ontario. For the purposes of this Agreement, the occurrence of any one of the following shall be deemed to constitute a “change of control” (the “Change of Control”): (a) a change in the composition of the Board of Directors of the Company occurring within any two-year period, as a result of which fewer than a majority of such directors are Incumbent Directors. "Incumbent Directors" shall mean directors of the Company who either: (i)are directors of the Company as of the date hereof, or (ii) are elected, or nominated for election, as directors of the Company by the affirmative votes of at least a majority of the Incumbent Directors at the time of such election or nomination; (b) upon completion of any merger, arrangement or amalgamation involving the Company, provided that upon such completion, less than a majority of the directors (or other persons in a similar capacity, hereinafter referred to as “Merged Directors”) of the merged, amalgamated, surviving or parent person (the “Merged Entity”) are Incumbent Directors; (c) when any Control Person or any person acting jointly or in concert with a Control Person votes against any proposal put before the shareholders of the Company by the Board of Directors of the Company, and such proposal is in fact defeated by the requisite majority of votes of shareholders of the Company; (d) when any Control Person or any person acting jointly or in concert with a Control Person votes in favour of any proposal put before the shareholders of the Company other than by the Board of Directors of the Company and such proposal is in fact approved by the requisite majority of votes of shareholders of the Company; (e) when the Company’s shares listed on any of The Toronto Stock Exchange, NASDAQ, The New York Stock Exchange or the American Stock Exchange (each, a “Recognized Exchange”) are de-listed from such Recognized Exchange, provided that: (i) the Company’s shares are not concurrently listed on another Recognized Exchange; and (ii)at any time prior to such de-listing, the Company has become either or both of the following: A. controlled, directly or indirectly, by another person; or B.a subsidiary, directly or indirectly, of another person. 2.9Interpretation For purposes of section 2.8 and this section 2.9: (a) all references to “Company” shall mean and include a Merged Entity as defined in section 2.8(b); (b) all references to “Board of Directors” or “directors” shall mean and include Merged Directors, as defined in section 2.8(b), of a Merged Entity; (c) “Control Person” means a person who, either alone or together with any person acting jointly or in concert with such person, beneficially owns, or exercises control or direction over, 20 per cent or more of the outstanding voting or equity securities of any class of the Company; (d) it is a question of fact as to whether a person is acting jointly or in concert with a Control Person and, without limiting the generality of the foregoing, the following shall be presumed to be acting jointly or in concert with a Control Person: (i) every person who, as a result of any agreement, commitment or understanding, whether formal or informal, with the Control Person or with any other person acting jointly or in concert with the Control Person, acquires or offers to acquire securities of the Company of the same class as those acquired by the Control Person; (ii) every person who, as a result of any agreement, commitment or understanding, whether formal or informal, with the Control Person or with any other person acting jointly or in concert with the Control Person, intends to exercise jointly or in concert with the Control Person or with any other person acting jointly or in concert with the Control Person any voting rights attaching to any securities of the Control Person; and (iii) every associate or affiliate (as such terms are used in the Ontario Securities Act) of the Control Person; (e) “person” includes an individual, company, partnership, party, trust, fund, association and any other organized group of persons and the personal or other legal representative of a person to whom the context can apply according to law; (f) a person shall be deemed to be an affiliate of another person if one of them is the subsidiary of the other or if both are subsidiaries of the same person or if each of them is controlled by the same person; (g)a person shall be deemed to be controlled by another person or by two or more persons if, (i) voting securities of the first-mentioned person carrying more than 50 per cent of the votes for the election of directors are held, otherwise than by way of security only, by or for the benefit of the other person or by or for the benefit of the other persons; and (ii) the votes carried by such securities are entitled, if exercised, to elect a majority of the board of directors of the first-mentioned person; (h) a person shall be deemed to be a subsidiary of another person if: (i)it is controlled by, A.that other, or B.that other and one or more persons each of which is controlled by that other, or C.two or more persons each of which is controlled by that other; or (ii) it is a subsidiary of a person that is that other's subsidiary; (i) a person shall be deemed to own beneficially securities beneficially owned by a person controlled by the person or by an affiliate of such person; and (j) a person shall be deemed to own beneficially securities beneficially owned by its affiliates. ARTICLE 3 REMUNERATION AND BENEFITS 3.1Annual Base Salary The Company shall pay or provide to the Executive, for his services under this Agreement, an annual salary, effective as of June 1, 2007, of $160,000.00, and an annual car allowance of $6000.00, payable semi-monthly on the fifteenth and the second last banking day of the month as follows: (a)base salary of $6,666.67; and (b)car allowance of $250.00. Should the fifteenth day of any month not be a business day, the base salary and car allowance otherwise due on such date shall be paid to the Executive on the immediately preceding business day. 3.2Annual Review The annual base salary and car allowance referred to in subsection 3.1 shall be reviewed in the last quarter of each fiscal year of the Company by the Board or Compensation Committee of the Board (the “Committee”), in consultation with the Executive, and shall be increased for the following fiscal year by such amount as is determined by the Board or the Committee, provided that in no event shall: (a)the base salary and car allowance be less than the base salary and car allowance payable in the previous fiscal year; and (b)the increase, in percentage terms, be less than the percentage increase in the Consumer Price Index, as published by Statistics Canada for the Greater Toronto Area, over the previous year. 3.3Bonus The Company will, within the first quarter of each fiscal year, pay to the Executive an annual bonus, based on the Company’s achievement of milestones agreed to by the Committee and the Executive of the prior fiscal year. Within the first quarter of each fiscal year, the Committee and the Executive shall agree to milestones of the Company and the bonus which will be awarded to the Executive if one or more milestones are achieved. The Company may, in addition to the foregoing, pay a bonus to the Executive from time to time based on performance or milestones achieved but not previously agreed. 3.4Reimbursement of Expenses The Company shall reimburse the Executive for all reasonable expenses incurred by him in the performance of this Agreement provided that the Executive provides the Company with written expense accounts with respect to each calendar month.
